Citation Nr: 0314230	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-08 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for status post 
operative residuals of an appendectomy with appendiceal 
abscess and recurrent diarrhea, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from April 1951 to April 1955.

This appeal arises from a March 1999 rating decision of the 
Boston, Massachusetts, Regional Office (RO).  In September 
2000, this case was remanded for further development.  

In the Board's September 2000 remand the issues of 
entitlement to service connection for a cardiovascular 
disorder secondary to medication prescribed to treat a 
gastrointestinal disability, and entitlement to a total 
disability evaluation based on individual unemployability 
were referred for appropriate action.  To date no action has 
been taken on either claim.  Hence, these claims still are 
not properly before the Board.  Therefore, they are once 
again referred to the RO for the appropriate action.


REMAND

As noted in July 2002 and March 2003 correspondence from the 
Board to the veteran there has been a change in the law 
during the pendency of his claim.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded appropriate "Quartuccio 
sufficient" notice of the VCAA, his duties, as well as 
notice of the specific assistance VA provides him in 
developing his claim in a March 2003 VCAA notice letter.  See 
Quartuccio v. Principi, 16 Vet. App. 183(2002).  In the 
letter the veteran was also informed that he had 30 days 
within which to respond with additional pertinent evidence or 
information.  Otherwise, the claim would be decided based on 
the current record.  

In May 2003, the United States Federal Circuit Court of 
Appeals held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) that 
38 C.F.R. § 19.9(a)(2) (2002), which provided the 30 day 
period, is invalid because it is contrary to 38 U.S.C.A. 
§ 5103(b) (West 2002), which provides the claimant one year 
to submit evidence.  

The Board observes that one year has not passed since the 
Board issued the March 2003 "Quartuccio sufficient" letter.  
As such, and in light of the decision in Disabled American 
Veterans, the Board finds that the appellant must be afforded 
the remaining period of the one year, that is until March 17, 
2004, before a decision may be entered.  

Accordingly, the case is remanded for the following:

1.  Send the veteran a letter notifying 
him that he has one year to respond to 
the March 2003 VCAA notice letter.  That 
year will end on March 17, 2004.  Inform 
him in that letter that the RO will hold 
the case in abeyance until March 17, 
2004 unless or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence will 
not be sufficient to waive that waiting 
period.  Further, whether or not the 
veteran submits additional evidence or 
argument in support of his claim, if he 
desires to expedite Board review of his 
claim, he must specifically waive in 
writing any remaining response time 
prior to March 17, 2004.  

2.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If any 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




